PELL, Circuit'Judge
(dissenting).
I respectfully dissent from the order entered by the majority of the panel from the bench on June 29, 1972, which order vacated the preliminary injunction entered by the district court.
This court has a very limited scope of review in an appeal from the granting of a preliminary injunction. The sole issue is whether the district court abused its discretion.1
I would hold that the district court did not abuse its discretion.
The question before us is not how we might have decided the issues before the district court as a de novo matter but we should only look at the merits to the extent necessary to determine whether the district court abused its discretion.2
This court is not permitted to substitute its opinion for the finding of the district court where the record furnishes a reasonable basis for the finding and action of the district court.3
To justify an interlocutory injunction it is not necessary that the plaintiffs’ right to a final decision, after a trial, be absolutely certain or wholly without doubt.4
“This limited review is necessitated because the grant or denial of a preliminary injunction is almost always based on an abbreviated set of facts, requiring a delicate balancing of the probabilities of ultimate success at final hearing with the consequences of immediate irreparable injury which could possibly flow from the denial of preliminary relief. Weighing these considerations is the responsibility of the district judge; only a clear abuse of his discretion will justify appellate reversal.” 5
The balancing processes here involved are the traditional function of the equity, not appellate, court.6
Indeed, it has been stated that the appellate court’s ruling in this particular review situation may not be invoked as res judicata nor will it become the law of the case.7
When the preliminary injunction has been issued to preserve the status quo, pending a determination on the merits, it is not necessary that the trial court find the certainty of a wrong, a likelihood is sufficient.8
*610Additional background matter should be observed. Until a very few days ago, uncertainty existed as to whether the anti-injunction statute (28 U.S.C. § 2283) barred a civil rights action (42 U.S.C. § 1983) to enjoin civil proceedings in a state court. The Supreme Court held on June 19, 1972, that it did not.9
Further, it appears that the thrust of the cases sometimes categorized as the Younger v. Harris10 decisions is that the federal courts will refrain from inhibiting action directed toward pending state criminal proceedings.
As a final matter of background, or context within which we should consider the present appeal, generally an appellate court may set aside a trial court’s exercise of discretion only if the exercise of such discretion could be said to be arbitrary or, putting it another way, discretion is abused only where no reasonable man would take the view adopted by the trial court.11
The ultimate merits of the lawsuit below revolve around the question of whether the determination of the qualifications and identity of delegates to the 1972 Democratic National Convention is governed by state law, by rules of the National Democratic Party or possibly by some combination of both. It cannot be gainsaid that the national conventions of the two major political parties of this country will have a direct and extremely significant effect upon the government of this nation for the next four years. The public generally and each state, by virtue of its representation at those conventions, have a substantial interest in the composition of the national party conventions. This no doubt is also true of the various sectors of the voting populace who supposedly were assured representation by the newly adopted convention guidelines — blacks, women and the young. Meritorious arguments, on the other hand, can be advanced on behalf of delegates elected at an open election, in which anyone could (as many did) run by filing a nomination petition containing a relatively minimal number of signatures.
These merit matters, however, are not really involved in the posture of the litigation before us. We are, or should be, only concerned with whether the granting of the preliminary injunction in this particular case constituted an abuse of discretion.
Basically, the plaintiffs in the court below asserted they had rights under the First Amendment to make political speeches, to discuss with the press and to hold political meetings. They have taken steps to exercise these rights. There has been no real contention that these are not guaranteed federal rights which should be protected. The state court complaint filed by the defendants seeks an injunction. The prayer of the state court complaint is couched in terms of enjoining interference with elected delegates functioning as such. We need only look at the complaint in the federal court below to ascertain what the proposed interference is. That, in essence, is nothing more nor less than the exercise of guaranteed First Amendment rights.
I find it difficult to say a district court has been arbitrary or has abused its discretion when preliminarily enjoining pursuit of a state court action whose end purpose is to suppress the rights of freedom of speech and freedom of assembly. The mere imposition of the necessity of defending against a lawsuit seeking to suppress and put down the exercise of rights seems to me to be an impermissible chilling of those rights.
It is insufficient, it seems to me, to say that the state courts as well as the fed*611eral courts protect federal rights. There should, as a threshold matter, be no necessity for having to go into state court to defend those federal rights.
As Mr. Justice Harlan so aptly put the matter:
"... timing is of the essence in politics. It is almost impossible to predict the political future; and when an event occurs, it is often necessary to have one’s voice heard promptly, if it is to be considered at all.” 12
We do not view matters with hindsight in considering the determination of eases. Nevertheless, it is of interest to note the sequel of the panel’s action in vacating the preliminary injunction as related in the Chicago Sun-Times of June 30, 1972, as follows:
“A Circuit Court judge Thursday issued a temporary restraining order barring the Chicago challengers from seeking to take the seats of 59 Daley organization delegates to the Democratic National Convention.
“Circuit Court Judge Daniel O’Brien acted almost immediately after a three-judge federal panel dissolved an injunction that had prevented organization attorneys from seeking the order against the challengers.
“O’Brien acted in the absence of attorneys for the challengers, who had flown to Washington for a national party Credentials Committee hearing on the challenge.”
Irrespective of what subsequent action the state court took, or might take, I am of the opinion that we as a reviewing court should not have determined, when viewing all of the factual circumstances including timing13 in the light of the applicable legal context, that the district court had abused its discretion. The real likelihood of a constitutional wrong should have been sufficient to sustain the action below.

. Minnesota Mining & Mfg. Co. v. Polychrome Corp., 267 F.2d 772, 775 (7th Cir. 1959).


. Industrial Bank of Washington v. Tobriner, 132 U.S.App.D.C. 51, 405 F.2d 1321, 1324 (D.C.Cir. 1968).


. Mytinger & Casselberry, Inc. v. Numanna Lab Corp., 215 F.2d 382, 385 (7th Cir. 1954).


. Mytinger,supra at 385.


. United States Steel Corp. v. Fraternal Ass’n of Steelhaul., 431 F.2d 1046 (1970).


. Brotherhood of Locomotive Engineers v. Missouri-Kansas-Texas R. Co., 363 U.S. 528, 535 (1960).


. Mesabi Iron Company v. Reserve Mining Company, 270 F.2d 567, 570 (8th Cir. 1959).


. Bath Industries, Inc. v. Blot, 427 F.2d 97, 111 (7th Cir. 1970).


. Mitchum v. Foster, 40 U.S.L.W. 4737 (1972).


. Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971) ; Samuels v. Mackell, 401 U.S. 66, 91 S.Ct. 764, 27 L.Ed.2d 688 (1971) ; Boyle v. Landry, 401 U.S. 77, 91 S.Ct. 758, 27 L.Ed.2d 696 (1971) ; Perez v. Ledesma, 401 U.S. 82, 91 S.Ct. 674, 27 L.Ed.2d 701 (1971) ; Dyson v. Stein, 401 U.S. 200, 91 S.Ct. 769, 27 L.Ed.2d 781 (1971) ; and Byrne v. Karalexis, 401 U.S. 216, 91 S.Ct. 777, 27 L.Ed.2d 792 (1971).


. Particle Data Laboratories, Inc. v. Colter Electronics, Inc., 420 F.2d 1174, 1178 (7th Cir. 1969).


. Shuttlesworth v. City of Birmingham, 394 U.S. 147, 163, 89 S.Ct. 935, 945, 22 L.Ed.2d 162 (1968).


. The National Democratic Convention is scheduled to commence July 10, 1972, and plaintiffs were at the time of the vacation of the order in the process of asserting their claimed rights before a committee of the National Democratic Party.